Exhibit (a)(1)(B) LETTER OF TRANSMITTAL TO ACCOMPANY SHARES OF COMMON STOCK OF TucowsInc. TENDERED PURSUANT TO THE OFFER TO PURCHASE DATED DECEMBER 20, 2011 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 PM, NEW YORK CITY TIME, ON FRIDAY, JANUARY 20, 2012, UNLESS THE OFFER IS EXTENDED. The depositary for the offer is Broadridge Financial Solutions, Inc.: By Mail: By Overnight Courier: Broadridge Financial Solutions, Inc. Broadridge Financial Solutions, Inc. Attn: Re-Organization Dept. Attn: Re-Organization Dept. 1717 Arch Street, Suite 1300 1717 Arch Street, Suite 1300 Philadelphia, PA 19103 Philadelphia, PA 19103 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE DOES NOT CONSTITUTE A VALID DELIVERY. YOU MUST SIGN THIS LETTER OF TRANSMITTAL WHERE INDICATED BELOW AND COMPLETE THE SUBSTITUTE FORM W-9 PROVIDED BELOW. THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. SHARES BEING TENDERED UNDER THIS FORM PRICE PER SHARE AT WHICH SHARES ARE BEING TENDERED $ TOTAL NUMBER OF SHARES YOU ARE TENDERING AT THE INDICATED PRICE DESCRIPTION OF SHARES TENDERED (See Instructions3 and 4) Name(s) and Address(es) of Registered Holder(s) (Please Fill in, if Blank, Exactly as Name(s) Appear(s) on Certificate(s)) Common Share certificate(s) and Common Share(s) Tendered (Attach Additional Signed List, if Necessary) Certificate Number(s)(1) Total Number of Shares Evidenced by Certificate(s)(1) Number of Shares Tendered(2) Total Certificated Shares Tendered: Total Shares Tendered by Book-Entry: Total Shares Tendered: Please complete the section “Designation” if you wish to designate the order (by certificate number) in which you wish to tender your shares in the event of proration. In the event you do not designate the order and less than all shares are purchased due to proration, the order of shares purchased will be selected by the depositary.(1)(3) (1)Need not be completed if tender is made by book-entry transfer. (2) If you desire to tender fewer than all shares represented by any certificate listed above, please indicate in this column the number of shares you wish to tender. Otherwise, all shares represented by such certificate will be deemed to have been tendered. See Instruction4. (3)Completion of the “Designation” section is optional. See Instruction8. Designation If you wish to designate the order (by certificate number) in which you wish to tender your shares in the event of proration, fill out the following box and keep a copy for your records (attach an additional signed list if necessary). You are not required to complete this box. Order Certificate Number 1st 2nd 3rd 4th 5th When this letter of transmittal should be used: You should complete this letter of transmittal only if: • You are including with this letter of transmittal certificates representing shares that you are tendering (or the certificates will be delivered pursuant to a notice of guaranteed delivery you have previously sent to the depositary); or • You are concurrently tendering shares by book-entry transfer to the account maintained by the depositary at The Depository Trust Company (the “book-entry transfer facility”) pursuant to Section 3 of the offer to purchase and you are not using an agent's message (as defined in Instruction 2). If you want to tender your shares into our offer but (1)your certificates are not immediately available, (2)you cannot deliver all documents required by this letter of transmittal to the depositary before our offer expires, or (3)you cannot comply with the procedure for book-entry transfer on a timely basis, you can still tender your shares if you comply with the guaranteed delivery procedure set forth in Section3 of the offer to purchase. See Instruction2. Additional Information Regarding Tendered Shares o Check here if any certificate evidencing the shares you are tendering with this letter of transmittal has been lost, stolen, destroyed or mutilated. If so, you must complete an affidavit of loss and return it with your letter of transmittal. A bond may be required to be posted by you to secure against the risk that the certificates may be recirculated. Please call Broadridge Financial Solutions, Inc., as the transfer agent for the shares, at (800)733-1121 to obtain an affidavit of loss, for further instructions and for a determination as to whether you will need to post a bond. See Instruction13. o Check here if shares are being delivered pursuant to a notice of guaranteed delivery previously sent to the depositary and complete the following. Please enclose a photocopy of such notice of guaranteed delivery. Name(s) of Registered Holder(s): Window Ticket Number (if any): Date of Execution of Notice of Guaranteed Delivery Name of Institution which Guaranteed Delivery: o Check here if tendered shares are being delivered by book-entry transfer made to an account maintained by the depositary with the book-entry transfer facility and complete the following (only financial institutions that are participants in the system of the book-entry transfer facility may deliver shares by book-entry transfer): Name of Tendering Institution: Account Number: Transaction Code Number: Delivery of documents to the book-entry transfer facility in accordance with the book-entry transfer facility's procedures does not constitute delivery to the Depositary. Shareholders whose share certificates are not immediately available or who cannot deliver their share certificates and all other required documents to the depositary on or prior to the expiration date of the offer or who are unable to complete the procedure for book-entry transfer prior to the expiration date of the offer may nevertheless tender their shares pursuant to the guaranteed delivery procedures set forth under Section3—”Procedure for Tendering Shares” of the offer to purchase. See Instruction2 below. NOTE: SIGNATURE(S) MUST BE PROVIDED BELOW. PLEASE READ THE INSTRUCTIONS SET FORTH IN THIS LETTER OF TRANSMITTAL CAREFULLY. PRICE AT WHICH YOU ARE TENDERING (See Instruction5) You must check one box and only one box if you want to tender your shares. If more than one box is checked or if no box is checked, your shares will not be properly tendered. Shares Tendered at a Price Determined By You: oBy checking this box and specifying a price per share below instead of the box under “Shares Tendered at a Price Determined Pursuant to Our Offer,” you are tendering shares at the price you specify. This action would result in none of your shares being purchased if the purchase price selected by Tucows for the shares is less than the price you specify below. If you want to tender portions of your shares at more than one price, you must complete a separate letter of transmittal for each price at which you tender shares. The same shares cannot be tendered at more than one price. Price at which you are tendering your shares: $ OR Shares Tendered at a Price Determined Pursuant to Our offer: oBy checking this one box instead of checking the box and specifying a price per share above, you are tendering shares and are willing to accept the purchase price selected by Tucows in accordance with the terms of its offer. This action will maximize the chance of having Tucows purchase your shares (subject to the possibility of proration). Note that this could result in your receiving a price per share as low as $0.73. CONDITIONAL TENDER (See Instruction14) You may condition your tender of shares on our purchasing a specified minimum number of your tendered shares, all as described in Section6 of the offer to purchase. Unless the minimum number of shares you indicate below is purchased by Tucows in the offer, none of the shares you tender will be purchased. It is your responsibility to calculate that minimum number of shares that must be purchased if any are purchased, and you are urged to consult your own tax advisor before completing this section. Unless this box has been checked and a minimum number of shares specified, your tender will be deemed unconditional. oThe minimum number of shares that must be purchased, if any are purchased, is: shares. If, because of proration, the minimum number of shares that you designated above will not be purchased, we may accept conditional tenders by random lot, if necessary. However, to be eligible for purchase by random lot, you must have tendered all your shares and checked this box: oThe tendered shares represent all shares held by me. SPECIAL PAYMENT INSTRUCTIONS (See Instructions 1, 6, 7 and 9) To be completed ONLY if you want certificate(s) for shares not tendered not purchased and/or the check for the purchase price of the shares purchased to be issued in the name of and sent to someone other than you or if you want shares that you delivered by book-entry transfer to be credited to an account other than the one designated earlier. Mailo check and/oro certificates to: Name(s) (Please Print) (Address) (City, State and Zip Code) (Taxpayer Identification or Social Security No.) (also complete Substitute Form W-9 below) oCredit shares delivered by book entry transfer and not purchased to the account set forth below: (Account Number) SPECIAL DELIVERY INSTRUCTIONS (See Instructions 1, 6, 7 and 9) To be completed ONLY if you want certificate(s) for shares not tendered or not purchased and/or the check for the purchase price of the shares purchased, where such shares and check are to be issued in your name, to be sent to someone other than you, or to you at an address other than the one shown above. Mailo check and/oro certificates to: Name(s) (Please Print) (Address) (City, State and Zip Code) We have no obligation, pursuant to the 'Special Payment Instructions,' to transfer any certificates for shares from the name of its registered holder(s), or to order the registration or transfer of any shares tendered by book-entry transfer, if we do not purchase any of the shares represented by such certificate or tendered by such book-entry transfer. Note: Signatures Must be Provided in the Box Below Labeled “Important—Shareholders Sign Here” If You Want to Tender Your Shares, Please Read the Accompanying Instructions Carefully. Ladies and Gentlemen: The undersigned hereby tenders to TucowsInc. a Pennsylvania corporation, the above-described shares of Tucows common stock, no par value per share, at a price per share indicated in this letter of transmittal, net to the seller in cash, without interest, and less any required withholding taxes, upon the terms and subject to the conditions set forth in the offer to purchase, dated December 20, 2011, receipt of which is hereby acknowledged, and in this letter of transmittal (which, together with the offer to purchase and any amendments or supplements to the offer to purchase or to this letter of transmittal, collectively constitute the offer). Subject to, and effective upon, acceptance for payment of the shares tendered with this letter of transmittal, in accordance with the terms of the offer, including, if the offer is extended or amended, the terms and conditions of the extension or amendment, the undersigned hereby sells, assigns and transfers to, or upon the order of, Tucows, all right, title and interest in and to all the shares that are being tendered by this letter of transmittal and orders the registration of all shares if tendered by book-entry transfer that are purchased under the offer to or upon the order of Tucows and irrevocably appoints Broadridge Financial Solutions, Inc., as depositary, the true and lawful agent, attorney-in-fact and proxy of the undersigned with respect to such shares and all distributions, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to: (1)deliver certificate(s) representing shares and all distributions, or transfer ownership of such shares and all distributions on the account books maintained by the book-entry transfer facility, together, in either case, with all accompanying evidences of transfer and authenticity, to or upon the order of Tucows, upon receipt by the depositary, as the undersigned's agent, of the purchase price with respect to the shares; (2)present such shares and all distributions for cancellation and transfer on the books of Tucows; and (3)receive all benefits and otherwise exercise all rights of beneficial ownership of such shares and all distributions, all in accordance with the terms and subject to the conditions of the offer. The undersigned hereby irrevocably appoints the designees of Tucows, and each of them, as agents, attorneys-in-fact and proxies of the undersigned, each with full power of substitution, to vote in such manner as such attorney and proxy or his substitute shall, in his sole discretion, deem proper and otherwise act (by written consent or otherwise) with respect to all the shares tendered by this letter of transmittal which have been accepted for payment by Tucows prior to the time of such vote or other action and all shares and other securities issued in distributions in respect of such shares, which the undersigned is entitled to vote at any meeting of shareholders of Tucows (whether annual or special and whether or not an adjourned or postponed meeting) or consent in lieu of any such meeting or otherwise. This proxy and power of attorney are coupled with an interest in the shares tendered by this letter of transmittal, are irrevocable and are granted in consideration of, and are effective upon, the acceptance for payment of such shares by Tucows in accordance with the terms of the offer. Such acceptance for payment shall revoke all other proxies and powers of attorney granted by the undersigned at any time with respect to such shares (and all shares and other securities issued in distributions in respect of such shares), and no subsequent proxy or power of attorney shall be given or written consent executed (and if given or executed, shall not be effective) by the undersigned with respect to such shares (and all shares and other securities issued in distributions in respect of such shares). The undersigned understands that, in order for shares to be deemed validly tendered, immediately upon Tucows's acceptance of such shares for payment, Tucows must be able to exercise full voting and other rights with respect to such shares, including, without limitation, voting at any meeting of Tucows's shareholders then scheduled. The undersigned hereby represents and warrants that the undersigned has full power and authority to tender, sell, assign and transfer the shares tendered by this letter of transmittal and all distributions, and that when such shares are accepted for payment by Tucows, Tucows will acquire good, marketable and unencumbered title to such shares and to all distributions, free and clear of all liens, restrictions, charges and encumbrances, and that none of such shares and distributions will be subject to any adverse claim. The undersigned, upon request, shall execute and deliver all additional documents deemed by the depositary or Tucows to be necessary or desirable to complete the sale, assignment and transfer of the shares tendered by this letter of transmittal and all distributions. In addition, the undersigned shall remit and transfer promptly to the depositary for the account of Tucows all distributions in respect of the shares tendered by this letter of transmittal, accompanied by appropriate documentation of transfer, and pending such remittance and transfer or appropriate assurance thereof, Tucows shall be entitled to all rights and privileges as owner of each such distribution and Tucows may withhold the entire purchase price of the shares tendered by this letter of transmittal, or deduct from such purchase price, the amount or value of such distribution as determined by Tucows in its sole discretion. The undersigned understands that tenders of shares pursuant to any one of the procedures described in the offer to purchase under Section3—“Procedures for Tendering Shares” and in the instructions to this letter of transmittal will constitute the undersigned's acceptance of the terms and conditions of the offer. Tucows' acceptance of such shares for payment will constitute a binding agreement between the undersigned and Tucows upon the terms and subject to the conditions of the offer. Without limiting the foregoing, if the price to be paid in the offer is amended in accordance with the offer, the price to be paid to the undersigned will be the amended price notwithstanding the fact that a different price is stated in this letter of transmittal. The undersigned acknowledges that under no circumstances will Tucows pay interest on the purchase price, including, without limitation, by reason of any delay in making payment. The undersigned recognizes that under certain circumstances set forth in the offer to purchase, Tucows may not be required to accept for payment any of the shares tendered by this letter of transmittal. The undersigned will, upon request, execute and deliver any additional documents deemed by the depositary or Tucows to be necessary or desirable to complete the sale, assignment and transfer of the shares tendered and the undersigned has read, understands and agrees to all of the terms of the offer. Unless otherwise indicated in this letter of transmittal in the box entitled “Special Payment Instructions,” please issue the check for the purchase price of all shares purchased, and return all share certificates not purchased or not tendered in the name(s) of the registered holder(s) appearing above under “Description of Shares Tendered.” Similarly, unless otherwise indicated in the box entitled “Special Delivery Instructions,” please mail the check for the purchase price of all shares purchased and all share certificates not tendered or not purchased (and accompanying documents, as appropriate) to the address(es) of the registered holder(s) appearing under “Description of Shares Tendered.” In the event that the boxes entitled “Special Payment Instructions” and “Special Delivery Instructions” are both completed, please issue the check for the purchase price of all shares purchased and return all share certificates not purchased or not tendered in the name(s) of, and mail such check and share certificates to, the person(s) so indicated at the address(es) so indicated. Unless otherwise noted above, please credit any shares tendered by this letter of transmittal and delivered by book-entry transfer, but which are not purchased, by crediting the account at the book-entry transfer facility. The undersigned recognizes that Tucows has no obligation, pursuant to the Special Payment Instructions, to transfer any shares from the name of the registered holder(s) of such shares if Tucows does not purchase any of the shares tendered by this letter of transmittal, or to order the registration or transfer of any shares tendered by book-entry transfer, if Tucows does not purchase any of the shares tendered by such book-entry transfer. The undersigned understands that Tucows will determine a single per share price, not in excess of $0.77 nor less than $0.73, that it will pay for shares properly tendered, taking into account the number of shares tendered and the prices specified by tendering shareholders. Tucows will select the lowest purchase price that will enable it to buy 6,500,000 shares or, if a lesser number of shares are properly tendered and not properly withdrawn, all shares that are properly tendered. All shares acquired in the offer will be acquired at the same purchase price. All shares properly tendered at prices equal to or below the purchase price and not properly withdrawn will be purchased, subject to the conditions of the offer, proration and conditional tender provisions described in the offer to purchase. shares tendered at prices in excess of the purchase price that is selected by Tucows and shares not purchased because of proration or conditional tenders will be returned without expense to the shareholder. No authority conferred or agreed to be conferred in this letter of transmittal shall be affected by, and all such authority shall survive, the death or incapacity of the undersigned. All obligations of the undersigned under this letter of transmittal shall be binding upon the heirs, personal representatives, successors and assigns of the undersigned. Except as stated in the offer to purchase, this tender is irrevocable. See Section4—“Withdrawal Rights” of the offer to purchase. IMPORTANT SHAREHOLDERS SIGN HERE (And Please Complete Substitute FormW-9 Included Herein) Signature(s) of Holder(s) Dated:, 20 Must be signed by registered holder(s) exactly as name(s) appear(s) on share certificate(s) or on a security position listing or by person(s) authorized to become registered holder(s) by share certificates and documents transmitted with this letter of transmittal. If a signature is by an officer on behalf of a corporation or by an executor, administrator, trustee, guardian, attorney-in-fact, agent or other person acting in a fiduciary or representative capacity, please set forth full title. See Instructions1 and 6. Name(s): (Please Print) Capacity (full title): Address: (Include Zip Code) Daytime Area Code and Telephone Number: Taxpayer Identification or Social Security No.: (See Substitute FormW-9) GUARANTEE OF SIGNATURE(S) Authorized Signature Name (Please Print) Name of Firm Address Zip Code (Area Code) Telephone No. Dated:, 20 INSTRUCTIONS Forming Part of the Terms and Conditions of the offer To complete the letter of transmittal, you must do the following: · Fill in the box entitled “Description of Shares Being Tendered.” · Sign and date the letter of transmittal in the box entitled “Sign Here.” · Fill in and sign in the box entitled “Substitute FormW-9.” In completing the letter of transmittal, you may (but are not required to) also do the following: · If you want the payment for any shares purchased issued in the name of another person, complete the box entitled “Special Payment Instructions.” · If you want any certificate for shares not tendered or shares not purchased issued in the name of another person, complete the box entitled “Special Payment Instructions.” · If you want any payment for shares or certificate for shares not tendered or purchased delivered to an address other than that appearing under your signature, complete the box entitled “Special Delivery Instructions.” If you complete the box entitled “Special Payment Instructions” or “Special Delivery Instructions,” you must have your signature guaranteed by an eligible guarantor institution (as defined in Instruction1 below) unless the letter of transmittal is signed by an eligible guarantor institution. 1.Guarantee of Signatures.Depending on how the certificates for your shares are registered and to whom you want payments or deliveries made, you may need to have the signatures on this letter of transmittal guaranteed by an eligible guarantor institution. No signature guarantee is required if: (1)this letter of transmittal is signed by the registered holder(s) (which term, for purposes of this document, shall include any participant in a book-entry transfer facility whose name appears on a security position listing as the owner of shares) of the shares tendered by this letter of transmittal and such holder(s) has not completed either the box entitled “Special Payment Instructions” or the box entitled “Special Delivery Instructions” in this letter of transmittal; or (2)such shares are tendered for the account of a bank, broker, dealer, credit union, savings association or other entity that is a member in good standing of the Securities Transfer Agents Medallion Program or any other “eligible guarantor institution,” as defined in Rule17Ad-15 of the U.S. Securities Exchange Act of 1934, as amended. If a share certificate is registered in the name of a person other than the person signing this letter of transmittal, or if payment is to be made, or a share certificate not accepted for payment and not tendered is to be returned to a person other than the registered holder(s), then such share certificate must be endorsed or accompanied by appropriate stock powers, in either case signed exactly as the name(s) of the registered holder(s) appear on such share certificate, with the signatures on such share certificate or stock powers guaranteed as described above. See Instruction6. 2.Delivery of Letter of Transmittal and Share Certificates.For your shares to be properly tendered, either (1)or (2)below must happen: (1)The depositary must receive all of the following at its address above in this letter of transmittal before or on the date our offer expires: · one of (a)the certificates for the shares or (b)a confirmation of receipt of the shares into the depositary's account at the book-entry transfer described in this Instruction2, and · one of (a)properly completed and executed letter of transmittal or a manually executed facsimile of it, including any required signature guarantees, or (b)an “agent's message” of the type described in this Instruction2 in the case of a book-entry transfer, and · any other documents required by this letter of transmittal. (2)You must comply with the guaranteed delivery procedure set forth below. Book-Entry Delivery.Any institution that is a participant in the book-entry transfer facility's system may make book-entry delivery of the shares by causing the book-entry transfer facility to transfer shares into the depositary's account in accordance with the book-entry transfer facility's procedures for transfer. Delivery of this letter of transmittal or any other required documents to the book-entry transfer facility does not constitute delivery to the depositary. Agent's Message.The term “agent's message” means a message transmitted by the book-entry transfer facility to, and received by, the depositary, which states that the book-entry transfer facility has received an express acknowledgment from the participant in the book-entry transfer facility tendering the shares that the participant has received and agrees to be bound by the terms of this letter of transmittal and that we may enforce the agreement against them. Guaranteed Delivery.If you wish to tender your shares but your share certificate(s) are not immediately available or cannot be delivered to the depositary before the offer expires, the procedure for book-entry transfer cannot be completed on a timely basis, or if time will not permit all required documents to reach the depositary before the offer expires, your shares may still be tendered, if all of the following conditions are satisfied: · the tender is made by or through an eligible guarantor institution; · the depositary receives by hand, mail, overnight courier or facsimile transmission, before the expiration date, a properly completed and duly executed notice of guaranteed delivery in the form provided with this letter of transmittal, specifying the price at which shares are being tendered, including (where required) a signature guarantee by an eligible guarantor institution in the form set forth in the notice of guaranteed delivery; and · all of the following are received by the depositary within three New York Stock Exchange trading days after the date of receipt by the depositary of the notice of guaranteed delivery: o one of (a)the certificates for the shares or (b)a confirmation of receipt of the shares pursuant to the procedure for book-entry transfer described in this Instruction2; o one of (a)a properly completed and executed letter of transmittal or a manually executed facsimile of it, including any required signature guarantees, or (b)an “agent's message” of the type described in this Instruction2 in the case of a book-entry transfer; and o any other documents required by this letter of transmittal. The method of delivering all documents, including share certificates, this letter of transmittal and any other required documents, is at your election and risk. If delivery is by mail, we recommend you use registered mail with return receipt requested, properly insured. In all cases, sufficient time should be allowed to ensure timely delivery. Except as expressly provided in the offer to purchase, we will not accept any alternative, conditional or contingent tenders, nor will we purchase any fractional shares. All tendering shareholders, by execution of this letter of transmittal or a manually signed facsimile of this letter of transmittal, waive any right to receive any notice of the acceptance of their tender. 3.Inadequate Space.If the space provided in this letter of transmittal under “Description of Shares Tendered” is inadequate, the certificate numbers, the number of shares represented by such share certificates and the number of shares tendered should be listed on a separate schedule and attached to this letter of transmittal. 4.Partial Tenders (Not Applicable to Shareholders who Tender by Book-Entry Transfer).If fewer than all of the shares evidenced by any certificate are to be tendered, fill in the number of shares that are to be tendered in the column entitled “Number of Shares Tendered” in the box entitled “Description of Shares Tendered” above. In that case, if any tendered shares are purchased, a new certificate for the remainder of the shares (including any shares not purchased) evidenced by the old certificate(s) will be issued and sent to the registered holder(s), unless otherwise specified in either the box entitled “Special Payment Instructions” or “Special Delivery Instructions” in this letter of transmittal, promptly after the expiration date. Unless otherwise indicated, all shares represented by the certificate(s) set forth above and delivered to the depositary will be deemed to have been tendered. If any tendered shares are not purchased or are properly withdrawn, or if less than all shares evidenced by a shareholder's certificates are tendered, certificates for unpurchased shares will be returned promptly after the expiration or termination of the offer or the proper withdrawal of the shares, as applicable. In the case of shares tendered by book-entry transfer at the book-entry transfer facility, the shares will be credited to the appropriate account maintained by the tendering shareholder at the book-entry transfer facility. In each case, shares will be returned or credited without expense to the shareholder. 5.Indication of Price at Which Shares are Being Tendered.If you want to tender your shares, you must properly complete the pricing section of this letter of transmittal, which is called “Price at Which You Are Tendering.” You must check one box in the pricing section. If more than one box is checked or no box is checked, your shares will not be properly tendered. If you want to tender portions of your shares at more than one price, you must complete a separate letter of transmittal for each price at which you tender shares. However, the same shares cannot be tendered at more than one price, unless previously and properly withdrawn as provided in Section4 of the offer to purchase. 6.Signatures on Letter of Transmittal, Stock Powers and Endorsements; Exact Signature.If this letter of transmittal is signed by the registered holder(s) of the shares tendered, the signature(s) must correspond exactly with the name(s) as written on the face of the certificate(s) without any change whatsoever. Joint Holders.If the shares tendered are registered in the names of two or more joint holders, each holder must sign this letter of transmittal. Different Names on Certificates.If any tendered shares are registered in different names on several certificates, it will be necessary to complete, sign and submit as many separate letters of transmittal (or manually signed facsimiles) as there are different registrations of certificates. Endorsements.When this letter of transmittal is signed by the registered holder(s) of the shares tendered, no endorsements of certificates representing the shares or separate stock powers are required unless payment is to be made or the certificates for shares not tendered or not purchased are to be issued to a person other than the registered holder(s). Signature(s) on the certificate(s) must be guaranteed by an eligible guarantor institution. If this letter of transmittal is signed by a person other than the registered holder(s) of the certificates listed, or if payment is to be made or certificates for shares not tendered or not purchased are to be issued to a person other than the registered holder(s), the certificates must be endorsed or accompanied by appropriate stock powers, in either case signed exactly as the name(s) of the registered holder(s) appears on the certificates, and the signatures on the certificates or stock powers must be guaranteed by an eligible guarantor institution. See Instruction1. Signatures of Fiduciaries.If this letter of transmittal or any certificate or stock power is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer of a corporation or any other person acting in a fiduciary or representative capacity, that person should so indicate when signing and must submit proper evidence satisfactory to us of his or her authority to so act. 7.Stock Transfer Taxes.Except as otherwise provided in this Instruction7, Tucows will pay all stock transfer taxes with respect to the sale and transfer of any shares to it or its order pursuant to the offer (for the avoidance of doubt, transfer taxes do not include United States federal income or backup withholding taxes). If, however, payment of the purchase price of any shares purchased is to be made to, or share certificate(s) representing shares not tendered or not purchased are to be issued in the name of, a person other than the registered holder(s), the amount of any stock transfer taxes (whether imposed on the registered holder(s), such other person or otherwise) payable on account of the transfer to such other person will be deducted from the purchase price of such shares purchased, unless evidence satisfactory to Tucows of the payment of such taxes, or exemption therefrom, is submitted. Except as provided in this Instruction7, it will not be necessary for transfer tax stamps to be affixed to the share certificates representing the shares tendered by this letter of transmittal. 8.Order of Purchase in Event of Proration.As described in Section1 of the offer to purchase, shareholders can designate in the “Designation” box of this letter of transmittal the order in which they wish to have their shares purchased if, as a result of the proration provisions or otherwise, some but not all of the tendered shares are purchased in the offer. The order of purchase may have an effect on the Federal income tax treatment of the purchase price for the shares purchased. See Sections1 and 14 of the offer to purchase. In the event you do not designate the order and less than all shares are purchased due to proration, the order of shares purchased will be selected by the depositary. 9.Special Payment and Delivery Instructions.If a check for the purchase price of any shares tendered by this letter of transmittal is to be issued, or share certificate(s) representing shares not tendered or not purchased are to be issued, in the name of a person other than the person(s) signing this letter of transmittal or if such check or any such share certificate is to be sent to someone other than the person(s) signing this letter of transmittal or to the person(s) signing this letter of transmittal but at an address other than that shown in the box entitled “Description of Shares Tendered” in this letter of transmittal, the appropriate boxes in this letter of transmittal must be completed. 10.Irregularities.All questions as to the number of shares to be accepted, the price to be paid for shares to be accepted and the validity, form, eligibility, including time of receipt, and acceptance for payment of any tender of shares will be determined by us in our sole discretion. Our determination will be final and binding on all parties. We reserve the absolute right to reject any or all tenders of any shares that we determine are not in proper form or the acceptance of or payment for which we determine may be unlawful. We also reserve the absolute right to waive any of the conditions of the offer or any defect or irregularity in any tender with respect to any particular shares or any particular shareholder. Our interpretation of the terms of the offer (including these instructions) will be final and binding on all parties. No tender of shares will be deemed to have been properly made until all defects or irregularities have been cured by the tendering shareholder or waived by us. Unless waived, any defects and irregularities in connection with tenders must be cured within the time period, if any, we determine. None of we, the depositary, the information agent or any other person will be under any duty to give notice of any defects or irregularities in any tender, or incur any liability for failure to give any notice. 11.Waiver of Conditions.The conditions of the offer (except for the Minimum Condition as defined in Section7—”Conditions of Our Offer” of the offer to purchase) may be waived, in whole or in part, by Tucows, in its sole discretion, at any time and from time to time, in the case of any shares tendered. See Section7—”Conditions of Our Offer” of the offer to purchase. 12.Substitute FormW-9.Each tendering shareholder that is a U.S. person is required to provide the depositary with the shareholder's correct taxpayer identification number, generally the shareholder's social security or federal employer identification number, on the Substitute FormW-9, which is provided under “Important Tax Information” below, or, alternatively, to establish another basis for exemption from backup withholding. A tendering shareholder that is a U.S. person must cross out item(2) in the Certification box of the Substitute FormW-9 if such shareholder is subject to backup withholding. In addition to potential penalties, failure to provide the correct information on the Substitute FormW-9 may subject the tendering shareholder to 28% federal income tax backup withholding on any reportable payments made to such shareholder. If the tendering shareholder has not been issued a taxpayer identification number and has applied for one or intends to apply for one in the near future, such shareholder should write “Applied For” in the space provided for the taxpayer identification number in PartI of the Substitute FormW-9, and sign and date the Substitute FormW-9 and the certificate of Awaiting taxpayer identification number. If “Applied For” is written in PartI and the depositary is not provided with a taxpayer identification number by the time of payment, the depositary will withhold 28% from any payments of the purchase price to such shareholder. A tendering shareholder that is not a U.S. person may qualify as an exempt recipient by submitting to the depositary a properly completed FormW-8BEN, FormW-8ECI or FormW-8IMY, as applicable (which the depositary will provide upon request), signed under penalty of perjury, attesting to that shareholder's exempt status. 13.Lost, Destroyed or Stolen Certificates.If any share certificate(s) have been lost, destroyed or stolen, the shareholder should promptly notify Broadridge Financial Solutions, Inc. at (800)733-1121. The shareholder will then be provided with instructions as to the procedures for replacing the share certificate(s). This letter of transmittal and related documents cannot be processed until the procedures for replacing lost, destroyed or stolen certificates have been followed and completed. 14.Conditional Tenders.As described in Section6 of the offer to purchase, you may tender shares subject to the condition that all or a specified minimum number of your shares tendered pursuant to this letter of transmittal or a notice of guaranteed delivery must be purchased if any shares tendered are purchased. If you wish to make a conditional tender, you must indicate this in the box captioned “Conditional Tender” in this letter of transmittal or, if applicable, the notice of guaranteed delivery. In the box captioned “Conditional Tender” in this letter of transmittal or the notice of guaranteed delivery, you must calculate and appropriately indicate the minimum number of shares that must be purchased if any are to be purchased. As discussed in Section6 of the offer to purchase, proration may affect whether we accept conditional tenders and may result in shares tendered pursuant to a conditional tender being deemed withdrawn if the minimum number of shares would not be purchased. If, because of proration, the minimum number of shares that you designate will not be purchased, we may accept conditional tenders by random lot, if necessary. However, to be eligible for purchase by random lot, you must have tendered all your shares and check the box so indicating. Upon selection by lot, if any, we will limit our purchase in each case to the designated minimum number of shares. All tendered shares will be deemed unconditionally tendered unless the “Conditional Tender” box is completed. 15.Questions and Requests for Assistance or Additional Copies.Questions and requests for assistance may be directed to Broadridge Financial Solutions, Inc. at its address or telephone numbers set forth on the front page of this Letter of Transmittal. Additional copies of the offer to purchase, this letter of transmittal, the Notice of Guaranteed Delivery and the Guidelines for Certification of Taxpayer Identification Number on Substitute FormW-9 may be obtained from Broadridge Financial Solutions, Inc. or from brokers, dealers, commercial banks or trust companies. IMPORTANT: THIS LETTER OF TRANSMITTAL (OR FACSIMILE THEREOF), TOGETHER WITH ANY REQUIRED SIGNATURE GUARANTEES, OR, IN THE CASE OF A BOOK-ENTRY TRANSFER, AN AGENT'S MESSAGE, AND ANY OTHER REQUIRED DOCUMENTS, MUST BE RECEIVED BY THE DEPOSITARY PRIOR TO THE EXPIRATION OF THE OFFER, AND EITHER SHARE CERTIFICATES FOR TENDERED SHARES MUST BE RECEIVED BY THE DEPOSITARY OR SHARES MUST BE DELIVERED PURSUANT TO THE PROCEDURES FOR BOOK-ENTRY TRANSFER, IN EACH CASE PRIOR TO THE EXPIRATION OF THE OFFER, OR THE TENDERING SHAREHOLDER MUST COMPLY WITH THE PROCEDURES FOR GUARANTEED DELIVERY. IMPORTANT TAX INFORMATION A shareholder that is a U.S. person whose tendered shares are accepted for payment is required to provide the depositary with such shareholder's correct taxpayer identification number on the Substitute FormW-9 below or otherwise establish a basis for exemption from backup withholding. If such shareholder is an individual, the taxpayer identification number is such shareholder's social security number. If the depositary is not provided with the correct taxpayer identification number or an adequate basis for exemption, payments made to such shareholder with respect to shares purchased pursuant to the offer may be subject to backup withholding and the shareholder may be subject to a penalty imposed by the Internal Revenue Service. A non-U.S. person may qualify as an exempt recipient by submitting to the depositary a properly completed Internal Revenue Service FormW-8BEN, FormW-8ECI or FormW-8IMY, as applicable (instead of a Substitute FormW-9), signed under penalties of perjury, attesting to such shareholder's exempt status. shareholders are urged to consult their own tax advisors to determine whether they are exempt from these backup withholding and reporting requirements. If backup withholding applies, the depositary is required to withhold 28% of any payments made to the shareholder or other payee. Backup withholding is not an additional federal income tax. If the required information is furnished to the Internal Revenue Service in a timely manner, the federal income tax liability of persons subject to backup withholding may be reduced by the amount of tax withheld. If withholding results in an overpayment of taxes, a refund may be obtained from the Internal Revenue Service. Purpose of Substitute FormW-9 To prevent backup withholding on any payments that are made to a shareholder that is a U.S. person with respect to shares purchased pursuant to the offer, the shareholder is required to provide the depositary with (i)the shareholder's correct taxpayer identification number by completing the form below, certifying (x)that the taxpayer identification number provided on the Substitute FormW-9 is correct, (y)that (A)the shareholder is exempt from backup withholding, (B)the shareholder has not been notified by the Internal Revenue Service that the shareholder is subject to backup withholding as a result of a failure to report all interest or dividends, or (C)the Internal Revenue Service has notified the shareholder that the shareholder is no longer subject to backup withholding, and (z)that such shareholder is a U.S. person (including a U.S. resident alien), or (ii)if applicable, an adequate basis for exemption. What Number to Give the Depositary The shareholder is required to give the depositary the taxpayer identification number (e.g., social security number or employer identification number) of the record holder of the shares tendered by this letter of transmittal. If the shares are in more than one name or are not in the name of the actual owner, consult the enclosed Guidelines for Certification of Taxpayer Identification Number on Substitute FormW-9 for additional guidance on which number to report. The Substitute FormW-9 BELOW must be completed and signed. PLEASE PROVIDE YOUR SOCIAL SECURITY NUMBER OR OTHER TAXPAYER IDENTIFICATION NUMBER AND CERTIFY THAT YOU ARE NOT SUBJECT TO BACKUP WITHHOLDING. Substitute FormW-9 Department of the Treasury Internal Revenue Service Payer's Request for Taxpayer Identification Number and Certification Name: Business name/disregarded entity name, if different from above: Please check the appropriate box indicating federal tax classification: oIndividual/Sole Proprietoro C Corporationo S Corporationo Partnershipo Trust/estate oLimited liability company. Enter the tax classification (CC corporation, SS corporation, Ppartnership): oOther: o Exempt Payee Address (number, street, and apt. or suite no.) City, state, and ZIP code PartI TIN PLEASE PROVIDE YOUR TIN ON THE APPROPRIATE LINE AT THE RIGHT. For most individuals, this is your social security number. If you do not have a number, see the enclosed Guidelines for Certification of Taxpayer Identification Number on Substitute FormW-9. If you are awaiting a taxpayer identification number, write “Applied For” in this PartI, complete the “Certificate Of Awaiting taxpayer identification number” below and see “IMPORTANT TAX INFORMATION.” Social Security Number OR Employer Identification Number PartII Certification Under penalties of perjury, I certify that: (1) The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and (2) I am not subject to backup withholding because (a)I am exempt from backup withholding, or (b)I have not been notified by the IRS that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c)the IRS has notified me that I am no longer subject to backup withholding, and (3) I am a U.S. citizen or other U.S. person within the meaning of section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (including a U.S. resident alien). Certification Instructions—You must cross out item(2) above if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest and dividends on your tax return. The IRS does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. Sign Here Signature of U.S. person Date NOTE: FAILURE TO COMPLETE AND RETURN THE SUBSTITUTE FORM W-9 MAY RESULT IN BACKUP WITHHOLDING OF28% OF ANY PAYMENTS MADE TO YOU ON ACCOUNT OF THE OFFER. PLEASE REVIEW THE ENCLOSED GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 FOR ADDITIONAL DETAILS, AND PLEASE SEE “IMPORTANT TAX INFORMATION” IN THIS LETTER OF TRANSMITTAL. COMPLETE THE FOLLOWING CERTIFICATION IF YOU WROTE “APPLIED FOR” INSTEAD OF A TAXPAYER IDENTIFICATION NUMBER ON THE SUBSTITUTE FORM W-9. CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER I certify under penalties of perjury that a taxpayer identification number has not been issued to me, and either (a)I have mailed or delivered an application to receive a taxpayer identification number to the appropriate Internal Revenue Service Center or Social Security Administration Office or (b)Iintend to mail or deliver an application in the near future. I understand that if I do not provide a taxpayer identification number by the time of payment, 28% of all reportable payments made to me will be withheld. Sign Here Signature of U.S. person Date
